The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 11, 2015

                                       No. 04-15-00181-CR

                                  Genevieve Marie PANTOJA,
                                           Appellant

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR4434
                           Honorable Steve Hilbig, Judge Presiding

                                         ORDER
        On May 4, 2015, appellant’s appointed counsel, Richard B. Dulany Jr. of the Bexar
County Public Defender’s Office, moved to withdraw as appellate counsel due to a conflict of
interest. We agreed there is an existing conflict and therefore granted counsel’s motion. See
TEX. R. APP. P. 6.5. Because appellant is indigent, new appellate counsel had to be appointed.

        Accordingly, we ordered the appeal abated and remanded to the trial court for
appointment of new counsel. On May 7, 2015, the trial court appointed Richard E. Langlois to
represent appellant, and the district clerk filed a supplemental record in this court containing the
order of appointment. At the time the appeal was abated, the complete appellate record had been
filed. Accordingly, appellant’s brief was due to be filed. We therefore ORDER the appeal
reinstated and further ORDER appellant to file appellant’s brief in this court on or before June
10, 2015.

       We order the clerk of this court to serve a copy of this order on all counsel.


                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of May, 2015.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court